DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a europium chelate with a compound of formula (3) in the reply filed on 22 July 2022 is acknowledged.  As a courtesy to applicants, a search of formulae (1), (2) and (3) has been conducted.
Claim Interpretation
Claims 1-4 recite an intended use which does not limit the use as claimed.  Therefore claims 1-4 are interpreted as compound claims.
Information Disclosure Statement
The information disclosure statements filed 17 June 2021 and 3 September 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEMINARA (Journal of Inorganic and Nuclear Chemistry, 1977, 39(4), 599-605).  Seminara describes a lanthanide complex of 4-carboxylate-quinoline (page 599, first column, fourth paragraph).  Lanthanides used include La-Eu, Gd, Th, and Er-Lu (pages 600-601, tables 1-2); page 604, table 3, “Ln(4-AN)3·n H2O.  Claims 1-4 recite an intended use which does not limit the use as claimed.  Therefore claims 1-4 are interpreted as compound claims.

    PNG
    media_image1.png
    273
    319
    media_image1.png
    Greyscale

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAVALEEV (Inorganic Chemistry, 2009, 48, 6178-6191, cited in IDS).  Shaveleev describes a compound of formula (1) complexed with La, Nd, Eu, Gd, Tb, or Yb (page 6180, chart 1; page 6182, table 1; page 6190, second column, third paragraph to page 6191, first column, first paragraph).  In these compounds, R1-R7 are each H.  Compounds J-L of figure 1 (page 6181) describes complexes with Eu, Gd, and Tb.  Table 5 (page 6186) shows that the complexes are luminescent.

    PNG
    media_image2.png
    184
    308
    media_image2.png
    Greyscale

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATEL (Journal of Applicable Chemistry, 2015, 4(6), 1774-1790).  Patel describes a lanthanide, Ce, and Pr KYNA complexes (pages 1783-1784). 

    PNG
    media_image3.png
    465
    732
    media_image3.png
    Greyscale

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (Dalton Transactions, 2015, 44, 13586-13591).  Zhang describes europium and terbium complexes of 2-(2-pyridin-2-yl)quinoline-4-carboxylic acid (page 13586, second column, second paragraph; page 13589, figure 5). In this compound of formula (2), variables R1-R5 are each H and R6 is pyridine.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YI (Chinese Journal of Structural Chemistry, 2019, 38(2), 325-330).  Yi describes a praseodymium complex of 3-hydroxy-2-methylquinoline-4-carboxylic acid (page 326, scheme 2; page 327, table 1).  In this compound of formula (2), variables R1-R4 are each H, R5 is OH, and R6 is Me.

    PNG
    media_image4.png
    255
    339
    media_image4.png
    Greyscale

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEMINARA (Inorganica Chimica Acta, 1980, 44, L89-L92).  Seminara describes a complex of europium and 4-carboylate-quinoline in a non-hydrated or hydrated form, Eu(4-AN)3-(0 or 3)-H2O (page L89, figure 2; page L90, table 2, middle columns).  Complexes with neodymium, Nd, and holmium, Ho, are describes as well with the same parent compound in DMSO, ethanol, and pyridine (page L91, middle column).  In this compound of formula (2), variables R1-R6 are each H.

    PNG
    media_image5.png
    265
    353
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    340
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    250
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    176
    528
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is / are rejected under 35 U.S.C. 103(a) as being unpatentable over SHAVALEEV (Inorganic Chemistry, 2009, 48, 6178-6191, cited in IDS).  
Determining the scope and contents of the prior art
Shaveleev describes a benzoxazole compound of formula (1) complexed with La, Nd, Eu, Gd, Tb, or Yb (page 6180, chart 1; page 6182, table 1; page 6190, second column, third paragraph to page 6191, first column, first paragraph).  In these compounds, R1-R7 are each H.  In variable X, O and S are each alternative embodiments to each other.  Table 5 (page 6186) shows that the complexes are luminescent.

    PNG
    media_image2.png
    184
    308
    media_image2.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
The difference between the prior art and examined claims is the presence of a benzoxazole ting instead
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation to replace a S-ring heteroatoms with an O-ring heteroatom is present because compounds prepared by Shaveleev are luminescent.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-4 are not allowed.  Claims 5-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art describes that a compound of formulae (1)-(3) are used in a security device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699